Citation Nr: 1421193	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-48 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, as due to exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cervical myelopathy.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008, August 2008, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2012 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 hearing, the undersigned VLJ fully explained the issues involved.  See June 2012 Board Transcript, page 2.  Although the VLJ did not specifically suggest submission of evidence that may have been overlooked, the VLJ asked questions to clarify the Veteran's contentions.  

Furthermore, the Veteran was represented at the hearing by a representative of the Kentucky Department of Veterans Affairs.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  

Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

Importantly, the Board notes that the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) was denied in a February 2009 Board decision.  The Veteran did not appeal that decision.  As such, the Veteran's current claim is limited to entitlement to service connection for PTSD.  

The issue of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for birth defects of the Veteran's child has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See June 2012 BVA Hearing Transcript, page 19.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cervical myelopathy and degenerative disc and joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A diagnosis of PTSD, which conforms to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), is not demonstrated by the evidence of record.

2.  The Veteran's service did not include duty in, or visitation to, Vietnam, and he did not serve along the demilitarized zone (DMZ) in Korea during the period from April 1968 through July 1969 and is thus not presumed exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

3.  The preponderance of evidence shows that the Veteran did not exhibit diabetes mellitus, type 2, in service, or to a compensable degree within one year after discharge from service (or, indeed, until many years thereafter), and there is no such evidence linking it to service, to include herbicide exposure. 

4.  The preponderance of evidence shows that the Veteran's skin disorder did not have its clinical onset during service and there is no such evidence linking it to service, to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Diabetes mellitus, type 2, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  A skin disorder was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in July 2008 and October 2009 that fully addressed the entire notice element and were sent prior to the initial regional office decisions in these matters.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and the Veteran was afforded VA medical examinations for PTSD.  It has been determined that Social Security records are unavailable.  See October 2005 Memorandum. 

The Board notes that the Veteran was not afforded VA examinations for his diabetes mellitus, type 2, and skin disorder.  Under the VCAA, VA is obliged to provide an examination when the Veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Here, the diagnoses of diabetes mellitus and a skin disorder are firmly established.  Further, as discussed below, the Veteran's claims rest on his assertion that he was exposed to herbicides, which would trigger a presumption of service connection.  Therefore, in this case, the Veteran's claims turn largely on the location of his service (establishing his purported exposure to herbicides), rather than on any medical question.  Moreover, the Veteran makes no contention that either disorder had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for PTSD

The Veteran has claimed service connection for PTSD.  He asserts that he witnessed several traumatic events during service, including observing a soldier being blown up by a mine, being in the vicinity of cannons being shot, and several altercations with fellow service members.  See June 2012 BVA Hearing Transcript, pages 5-18.

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In addition, the Board notes that VA has recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

A necessary element for establishing any service connection claim, including one for PTSD, is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Unfortunately, the Veteran's claim for service connection for PTSD must be denied because the preponderance of the evidence is against a current diagnosis of PTSD.

The Veteran's service treatment records show that the enlistment examination from April 1968 revealed no psychiatric abnormalities.  The service treatment records also contain no complaint, symptoms, or diagnoses of PTSD.  The Veteran's undated separation examination revealed no psychiatric abnormalities.

Post-service records include psychiatric treatment records.  These records contain multiple diagnoses of several psychiatric disorders.  These diagnoses include many psychiatric disorders; however, at no time has the Veteran received a diagnosis of PTSD.  There is no noted diagnosis of PTSD in any private or VA treatment records.  See e.g. Active Problem List, printed March 2011.  

The Board recognizes that a "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

The Veteran has been afforded multiple VA examinations.  A psychiatric examination in November 1976 revealed no current mental disorder, and no diagnosis of PTSD.  A VA examination in September 1983 also diagnosed a psychiatric disorder, other than PTSD.  The Veteran was afforded VA psychiatric examinations in January 2005 and June 2005.  At these examinations, the Veteran was again diagnosed with disorders other than PTSD.  In June 2008, the Veteran was afforded a VA examination specifically for PTSD.  After evaluation, the Veteran was diagnosed with a pain disorder and the examiner stated that the Veteran did not meet the DSM-IV criteria for PTSD.  

To be probative a medical opinion or examination, the report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the VA examiners relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the reports were the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his experiences during service.  The conclusion reached by the VA examiners was that the Veteran did not meet the criteria for a diagnosis of PTSD.  The medical opinions contain the Stefl criteria, and hence the Board finds these medical opinions to be highly probative. 

The Board must also consider the Veteran's lay statements indicating that he has PTSD.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause and specific diagnosis of a psychiatric disorder is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  For this reason, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals who repeatedly diagnosed psychiatric disabilities other than PTSD.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). 

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Thus, given the highly probative value of the VA examination reports which are well reasoned and thought out and contain a final determination that the Veteran does not meet the DSM-VI criteria for PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a diagnosis of PTSD in this case.  See, e.g., Cohen, 10 Vet. App. at 153 (Chief Judge Nebeker, concurring) (VA adjudicators may reject the claim upon a finding that the preponderance of the evidence is against a PTSD diagnosis).  Consequently, the claim for service connection for PTSD fails on the basis that there is no current diagnosis.  Accordingly, service connection for PTSD is denied.

III.  Entitlement to Service Connection for Diabetes Mellitus, Type 2, as Due to Exposure to Herbicides and Entitlement to Service Connection for a Skin Disorder, as Due to Exposure to Herbicides

The Veteran asserts his diabetes mellitus, type 2 and skin disorder are due to exposure to herbicides during service while at the demilitarized zone (DMZ) in Korea from September 1968 to July 1969.  He does not claim, and the evidence does not otherwise suggest, that these disorders began during service or within one year of service discharge.  See June 2012 BVA Hearing Transcript, pages 10, 18.  

Applicable Laws

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus type 2 and specific types of skin disorders (chloracne and other acneform disease) are such diseases.  38 C.F.R. § 3.309(e). 

The Department of Defense (DoD) has determined that herbicide agents were also used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

A.  Diabetes Mellitus, Type 2

Post service, the Veteran has been diagnosed with diabetes mellitus, type 2.  See August 2011 VA Active Problem List.  Diabetes mellitus, type 2, is a disease presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Therefore, this claim depends on whether exposure to herbicides is demonstrated by the evidence of record.

Unfortunately, the Veteran's claim for service connection for diabetes mellitus, type 2, must be denied, as there is no evidence to support the Veteran's assertion that he was exposed to herbicides by serving along the DMZ in Korea from September 1968 to July 1969.  See 38 C.F.R. § 3.307(a)(6)(iv). 

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides along the DMZ in Korea.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  

The Board notes that the Veteran's service in Korea falls within the applicable time period for use of herbicides along the DMZ; however, the Veteran did not serve in a unit which has been recognized as being exposed to herbicides at the DMZ.  Personnel records indicate that the Veteran served with the 6th Battalion, 12 Artillery while in Korea from September 1968 to July 1969.  This battalion is not listed by the DoD as being exposed to herbicides.  See also October 2009 Center for Unit Records Research (CURR) Request Response.  

Research indicates that the Veteran's unit was stationed at Camp St. Barbara, located approximately 11.6 miles from the DMZ.  Id.  Additionally, unit history did not document any specific duties performed by unit members along the DMZ.  Id.  While documents did indicate that herbicides were sprayed, they were not applied by U.S. personnel.  Id.

Therefore, his service falls outside the parameters of possible exposure to herbicides in Korea, and he cannot be found entitled to consideration of his claim based on the presumptive provisions in 38 U.S.C.A. § 1116.  Furthermore, the Veteran has no demonstrated service in Vietnam, nor did he otherwise claim to have service in Vietnam. 

Consideration has been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence to support any alternate theory of service connection.  There is no notation in the service treatment records that would suggest the onset of diabetes mellitus, type 2, or any treatment thereof, during service, and there is no post-service evidence that suggests a causal relationship between the Veteran's diabetes and his time in service.  

The Veteran's claim rests on his theory that in-service exposure to herbicides caused his diabetes mellitus, type 2, and unfortunately, there is no evidence to support exposure to herbicides in service.  

In short, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, onset within a year of discharge from service, or as due to exposure to herbicides.  38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), and 3.309(a).

The Veteran testified that he believes his diabetes mellitus, type 2 is a result of exposure to herbicides during service.  The Board notes that the Veteran is competent to give testimony and evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is offering a medical conclusion for which he is not competent to provide.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.  The record contains no evidence to suggest that the Veteran has the requisite training and expertise to offer a medical opinion as complex as the origins of diabetes mellitus, type 2. 

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

B.  A Skin Disorder

The Veteran has been diagnosed with actinic keratosis, post service.  See October 2009 VA treatment note.  Actinic keratosis is not a presumptive condition associated with herbicide exposure.  Id.  Therefore, service connection cannot be granted for this disorder on a presumptive basis.

The Board notes that the Veteran's VA physician submitted a statement in October 2009 opining that the Veteran's exposure to Agent Orange during service could have contributed to the formation of the Veteran's actinic keratosis lesions, though he is high risk for such lesions based on his skin type.  See October 2009 VA treatment note.  

Unfortunately, this medical opinion is of little probative value.  As noted above, it has been determined that the Veteran was not exposed to herbicides during service.  See October 2009 CURR response.

Consideration has also been given to the fact that the claim must still be reviewed to determine if service connection can be established on a direct basis, even if a Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, there is no evidence to support any alternate theory of service connection.  There is no notation in the service treatment records that would suggest the onset of actinic keratosis, or any treatment thereof, during service, and there is no post-service evidence that suggests a causal relationship between the disorder and the Veteran's time in service.  

The Veteran's claim rests on his theory that in-service exposure to herbicides caused his actinic keratosis and unfortunately, there is no evidence to support exposure to herbicides in service.  In short, there is no basis to establish service connection under the theories of direct service connection, continuity of symptomatology, onset within a year of discharge, or as due to exposure to herbicides.  38 C.F.R. §§ 3.303(a), 3.303(b), 3.303(d), and 3.309(a).

The Veteran testified that he believes his skin disorder is a result of exposure to herbicides during service.  The Board notes that the Veteran is competent to give testimony and evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is offering a medical conclusion for which he is not competent to provide.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127.  The record contains no evidence to suggest that the Veteran has the requisite training and expertise to offer a medical opinion as complex as the origins of his skin disorder, diagnosed as actinic keratosis. 

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to herbicides, is denied.

Entitlement to service connection for a skin disorder, as due to exposure to herbicides, is denied.


REMAND

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cervical myelopathy and degenerative disc and joint disease of the lumbar spine.

He asserts that his cervical and lumbar spine disorders were aggravated during a December 2004 VA examination.  See November 2005 statement.

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the outset, the Board observes that the provisions of 38 U.S.C.A. § 1151 were amended, effective October 1, 1997.  As that amendment predates the Veteran's claim, as well as the VA treatment upon which it is predicated, only the current provisions of 38 U.S.C.A. § 1151 are for application.  Those provisions make clear that compensation may only be awarded for a "qualifying additional disability" that was caused by improper VA treatment.  In other words, the additional disability must consist of more than a mere continuance or natural progress of a disease or injury for which VA treatment furnished, unless VA's failure to timely diagnose and properly treat such disease or injury proximately caused the continuance or natural progress.  

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulations were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  In that decision, the Federal Circuit observed that the question of whether a Veteran has a "qualifying additional disability" is a factual matter that involves comparing his physical condition immediately prior to the beginning of the VA hospital care or medical treatment in which the claimed injury was sustained with his condition at the conclusion of such care or treatment.  Id. citing 38 C.F.R. § 3.361(b).  The Federal Circuit then elucidated a three-part test for determining 38 U.S.C.A. § 1151 eligibility: 

First, the putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C.A. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  38 U.S.C.A. § 1151(a)(1).  Finally, the "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  38 U.S.C.A. §§ 1151(a)(1)(A), 1151(a)(1)(B). 

The Board finds a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion in order to determine if the Veteran incurred a "qualifying additional disability" as a result of the December 2004 VA examination.  

Any additional treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to evaluate his claims for compensation pursuant to 38 U.S.C.A. § 1151.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disabilities as the result of the VA examination December 21, 2004, by Dr. D., to include, but not limited to, cervical myelopathy and degenerative disc and joint disease of the lumbar spine.

If so, please also opine as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable. 

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider, and whether the December 2004 examination was performed without the Veteran's informed consent.  

The examiner is advised that, whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


